Earl Warren: Number 422, Ranco Incorporated versus National Labor Relations Board. Mr. Schwartz.
Eugene B. Schwartz: If it please the Court, I find myself in the position of addressing this Court on an issue as to which -- much are many of the collateral legal matters have already been discussed by counsel in the two previous cases. I think it is unfortunate that the Sixth Circuit did not favor us with a written opinion. Each judge in one entry refers only to the LeTourneau is supporting the Board's decision and the two Sixth Circuit decisions, to wit, the Lake Superior Lumber Company and Monarch Machine Tool Company, both of which were decided primarily on the basis of LeTourneau and Republic Aviation Company. Now, I think Mr. Manoli is to be credited for his frankness yesterday in admitting that LeTourneau has a difference -- the difference between LaTourneau in this case and the two preceding cases lies in the fact that LeTourneau expressly involved only employees and not nonemployees. We have quoted in our brief the quotation, the footnote from the Board's brief in LeTourneau before this Court where the Board expressly said, “We did not consider and the matter is not before this Court now as to what would happen if nonemployees sought to come on to the parking lot.” Yet, for all practical purposes, both by a brief and oral argument and by decision, the Board has in effect held that LeTourneau decided this case. I want to call the attention to just one unusual feature which is developed since yesterday and that is that there were four cases decided by the Board within the period of a three-and-a-half months. Monsanto Chemical Company was decided by the Board in 108 N.L.R.B. in May of 1954. Then, Seamprufe was decided by the Board the following month, the 109 N.L.R.B., Babcock and Wilcox, 109 N.L.R.B., Ranco 109 N.L.R.B. I am here for Ranco only. You would suppose that with four cases decided within a period of three-and-a-half months on the same basic issue, there would be some reference in the fourth case, Ranco, to the three preceding cases. But the fact is that in none of the cases which followed Monsanto, that was the first decided in May of 1954, is there any reference to any of the preceding cases, and I think the reason is quite evident. I think the Board adopted what we back in Cleveland called a (Inaudible) technique or the rubber stamp technique. Here is the parking lot situation of plant in the outskirts of a town that's LeTourneau. Look at the -- I have an opportunity to look at the record in Monsanto Chemical which is still pending on the docket of this Court. Incidentally, this is the first case decided but it's still pending and I think the result -- that resulted from the fact that the Ninth Circuit leaved it to Ninth Circuit. It seems to be quite behind in its docket. In any event, if you look at record 18 and 19 of the Monsanto record, you will find that the Board in Monsanto said that LeTourneau is dispositive. That was the argument that was made in Monsanto. LeTourneau was dispositive. Of course, LeTourneau related to employees and Monsanto involved nonemployees. What happened in Seamprufe? I think Mr. -- I paraphrase Mr. Mueller when I say that in Seamprufe, the Board said the difference between an employee and a nonemployee as far as we're concerned in applying LeTourneau is a distinction without a difference. Babcock and Wilcox, I do not have the benefit of their record which incidentally made it somewhat difficult for us to understand the Board's brief because the Board basically just said, here's the copy of Babcock and Wilcox's brief. You can read that. Reading a -- reading a brief without a record is somewhat difficult. Here's what the Board found in our case, in record 108 (a). The test laid down in LeTourneau and since adhered to is whether the prohibition of distribution of union literature places an unreasonable impediment on the freedom of communication. Well, of course, that isn't what LeTourneau decided. It decided that the prohibition of distribution of literature by employees had settled. Then, what did the Board say in its expertness? You go along the pages so after quoting LeTourneau and the result reached is the same though the distribution is sought to be made by outside organizers rather than by plant employees. Where does that come from? Remington Rand Company, 103 N.L.R.B., Number 25. And what's the support in Remington Rand? Nothing more than the blank it state. The Board assumes and the Board has assumed by dictum in effect, provided by it that when this Court decided LeTourneau, it decided all parking lot cases. Now, if it please the Court, I would be remising my obligation to this Court and to my client if I did not discuss the evidentiary fact as found by the Board in this case and I do want to state that we do not have any conflict of evidence. The Board's brief here on page 2 in our brief called the attention to the fact that no conflict exist on evidentiary facts. We are fortunate in that respect. It's always this tasteful to be arguing about facts particularly to a higher court. But we start with this. The UAW-CIO, well, I'd come back for a little moment. Here's a company that has five plants in the State of Ohio. All of these facts are found by the Board. I have the documentation if anyone should desire it. The company has five plants in the State of Ohio, three in the City of Columbus. Those three plants are under contract with the Machinist Union. Then, it has a plant all from plain cities, some 24 or 25 miles northwest on Route 42. And it also has another plant in Delaware, Ohio, the home of Ohio Wesleyan University, and that's the plant that's involved here. That's also on Route 42. Route 42 is the highway between Cleveland and Cincinnati and passes to the west of Columbus. The company built the plant in Delaware in 1948 and in 1950, it found it necessary to adopt the rule, to adopt the rule with respect to distribution of union literature. And it had before it, the benefit of this Court's decision in LeTourneau. It had before the benefit of this Court's decision in Republic Aviation. It had before it the Court's -- the Board's decision in (Inaudible). And adding them up, it was quite evident that it did have the right to -- to prohibit the distribution of literature within its plant at anytime. That's (Inaudible). Under the circumstances here, it felt that it did not have the right to prohibit the distribution by employees of literature on its parking lot or outside its premises. So it adopted a rule which went beyond LeTourneau. It adopted a rule which went beyond Republic Aviation. It adopted a rule in effect which says this, it's general counsel's Exhibit 2 and Record 14 (a) and I better had not -- I better not misquote it, “Delaware plant employees are permitted to distribute literature on company property but not on company time.” So you see they went whole hog. They permit the employees to distribute on company property which is both within and outside the plant. Any such distribution must be done in such a manner that the plant buildings will not become littered. Further, what did the Board find? The Board find that -- it found that the employees availed themselves of that privilege. At 104 (a) of the record, the Board found that the -- the petitioner, I'll thought of Ranco because we were the respondent in the court below, uniformly permitted employees to distribute literature of the guardhouse gates between the plant and the parking lot. Both union and anti-union literature has been passed out there by employees without hindrance from Ranco. What happened inside the plant? And I might state that trial counsel has always at an advantage over counsel that comes in later because you can visualize some of these things better. Within the plant, we freely permitted employees to wear large CIO buttons while at work. A sample of one is an evidence that respondent's Exhibit 3, unfortunately, they take a picture of this button, but respondent's Exhibit B is a large button both join UAW-CIO organizing committee. Their employees exercising the rights which they have under the Act, democracy in action, and then they permit them to wear t-shirts bearing the CIO emblem and, unfortunately, for the purpose of not encumbering the record. We did not put one in evidence but it was described as follows. The t-shirt, on which appears in blue about six inches in diameter, the emblem of the international union, UAW-CIO, and above which -- which appears in red in letters varying from one to two inches in size both and below which appears in red in letters varying from a half-inch to one-inch in size and the words UAW-CIO and employees wore those t-shirts in the plant without hindrance and the Board so found. And if you can visualize a plant, that of some 700 people on two or three shifts with man running around with those t-shirts, you will realize that we have walking billboards in our plant and that's all right with us. We say yes to the employees, “You have the right to do that.” No hindrance. All of these facts add up to full and open recognition by this employer of its employees' rights to self-organization as guaranteed to them by the Act. The sum total of its actions, evidence to its employees of anything included that they were free to engage and they did engage in organizational activity.
William J. Brennan, Jr.: Mr. Schwartz, the --
Eugene B. Schwartz: Yes, sir.
William J. Brennan, Jr.: -- exhibit -- the general counsel's Exhibit Number 2, the orders that -- that's in question here on page 14 (a) of your -- of the record.
Eugene B. Schwartz: Oh, I'm sorry. I was looking on the page. That -- that order to the extent that has been interpreted as being limited to employees. The -- the Board's order directs us to extend that to nonemployees.
William J. Brennan, Jr.: Well, by -- it inquires the record of the question whether other people come on or not.
Eugene B. Schwartz: Oh, yes. Well, I'm -- I'll be glad to get to that. The Board expressly found that our -- that our -- I have a citation right here. The Board expressly found that our rule which limited the distribution of literature on company property to employees was non-discriminatorily enforced and I hadn't got into that because Mr. Manoli admitted that with respect to all three cases. But specifically, it found that just about the same time that we had this problem with the UAW-CIO, the Women's Auxiliary of the American Legion and the Veterans of the Foreign Wars requested opportunity to come on to our property to sell buddy puppies, that's an annual thing as you know and somewhat distastefully, but it was our rule and it was enforced against all. We were required to tell them and the -- and that is in the record. We're required to tell them that our rule were required or rather restricted distribution of literature on our -- on our property only to employees. That's at page 37 (a). It is to Ms. Rowena Myers who happened to be the woman who had written the letter, the reference is made to letter in regard to selling buddy puppies. It has always been our policy to refuse any selling, distributing, half-passing a handbill, etcetera to any employee, to any person not an employee of Ranco. An employee of Ranco may do these things as long as it's done on the employees' time. As a result, we must deny a request and the Board fairly and correctly found that we had non-discriminatorily enforced that rule. Well, then, someone might say in view of these walking billboards, in view of these large badges, in view of the fact that the employees were exercising their right to self-organization why were we before the Board. Well, let's come to the charge. The charges in the record as on page 3 (a) and, of course, the Labor Board must accept the charge and to the extent that it's applicable here. The charge filed by the UAW-CIO which did no more than to initiate the proceedings. I want to be fair about that. If you're not tried on the charge, you're tried on the complaint which the Board subsequently issues. The charge said that the employer denied the UAW-CIO, the right to distribute literature on the employers premises at a location which was the only location at which the representatives of the union could effectively distributes its literature as said employee left the premises of said employer, although, said employer permitted the distribution of anti-union literature at said location on its premises. In other words, the union originally charged us for discrimination which would be a different case.But the Board after investigation did not charge us with discrimination. The Board after investigation and it's at paragraphs 5 and 6 of its complaint at page 6 (a), in effect charged us with denying, and I want to emphasize this, with preventing the union and its agents and representatives, and they finally explained that they meant nonemployee agents and representatives because obviously the employees were also agents and representatives, preventing the representatives from circulating or distributing among the employees of said plant in the parking lot and elsewhere on respondent's premises pamphlets, literature and other written or printed material. Now, I emphasize, they were -- we were charged and tried with only one thing preventing nonemployee organizers from distributing pamphlets, literature and other rented, written or printed material. Note that at no time were we charged with denying them a forum for discussion and arena, a spot and which they could answer questions and interchange ideas. We were not charge with that. We were not tried with that but we will come later to a point which will show that the Board basically based its decision not on the ostensible reasons but on the lack of opportunity in the union to corral our employees whether or not they desire to be corralled and to talk to them to convince them with or against their will of the benefits of union organization.
Hugo L. Black: What would make the finding on charge number 7 on page 68 on which you referred?
Eugene B. Schwartz: What is the page, sir?
Hugo L. Black: 68, you referred to that page.
Eugene B. Schwartz: Yes, sir. Yes, we were absolved from that, Your Honor.
Hugo L. Black: They made a finding.
Eugene B. Schwartz: Yes, that -- that is correct.
Hugo L. Black: I understand that.
Eugene B. Schwartz: The complaint was dismissed --
Hugo L. Black: Yes.
Eugene B. Schwartz: -- with respect to paragraph 7. In other words, there -- there's only -- there's one narrow issue before us and I might mention that the record show --
Stanley Reed: On paragraph 6, you said.
Eugene B. Schwartz: It was five and six. They were actually duplications, Mr. Justice Reed. If you compare five and six, you will find that --
Hugo L. Black: (Inaudible)
Eugene B. Schwartz: No, you asked about seven. Yes, they are now -- to Mr. Justice Reed.
Felix Frankfurter: (Inaudible) You answered Justice Black (Inaudible) affirmatively or negatively is dismissed by the Board.
Eugene B. Schwartz: Seven were dismissed by the Board. It is not before this Court. So now, we come -- now, we come to January of 1953 and Mr. Rubin Peters, according to the findings of the Board, he's sent by his superiors in Detroit to Delaware, Ohio to organize the employees of the Delaware Plant. That's his job. That's a job of an international representative. He so testified. He issues a circular. The first circular is issued of January 22nd. That's in evidence, general counsel's Exhibit 6 of page 18 (a) and it was distributed at the fence gates. There's nothing in the record to show how many copies were distributed. The only thing in the record is that at the fence gates, and I'll come to that in just a moment, he and two other union representatives distributed. Now, let's visualize that. Here's a road, U.S. Route 42, a very heavily traveled thoroughfare, which passes through Delaware, Ohio. Delaware is a town of some 12,000 people, the home of Ohio Wesleyan as I mentioned before. It has offices and the union had an office from the very start, the union had a telephone. The union, according to its own circulars, had Eagles Hall which apparently was large enough so they invited the employees and their sweethearts and their wives, so the union had all these facilities available to it. This was not in the wilderness somewhere. Ranco's plant is right within the -- right within the city limits, 1.7 miles I believe from the -- from the heart of town. The speed limit of that point on Route 42 is 35 miles per hour. The record shows that it's heavily traveled and heavily pleased. There's a 34th area between the roadway itself and the fence which encloses the Ranco property. That 30-foot roadway is public property. Employees entering the plant must stop and employees leaving the plant must stop. There's been so much mentioned about non-stop with respect to these other cases and I -- I must point out the fact that the Board found in this case on the basis of the union representative's testimony that at least 90% of the car stopped. The Board also found on the testimony only of this union representative that in the wintertime, he also complained because some of the cars that stopped didn't open up their windows so he could give them literature. Well, I -- I don't know why. I, as an employee, have to open up my window to get literature if I don't want it but let's put that aside. He testified that in the wintertime, 50% of the cars did stop to receive literature. And in the summertime, 75% of the cars did stop and accepted literature. So I think he did a pretty good job. And was this on one occasional? No. It was on 25 different occasions between January 22nd, 1953 in October when we tried the case over there in Delaware. On 25 different occasions, but after the first occasion when he issued literature, he writes us and says, “We request permission to distribute literature on your company property.” Now -- and I will not go in to the nature of the literature although that would be something else. I've also adverted to the fact that the union maintained an office in the telephone in Delaware and that the Eagles Hall was available to it and was used by it. Now, I might mention because someone has mentioned something about Jehovah's Witnesses. The decision in Martin versus Struthers apparently gives a member of Jehovah's Witnesses the right to -- oh, to knock on my door, but it also preserves for me the right to slam my door in his face and not to take his message. And the law, which now provides that the employee has a right to engage in concerted activities and the right to refrain from such activities also gives the employee the right to say, “I don't want to open my window. I don't want to read that trash.” And I say that because there is some of the evidence in the record that employees considered it trash and were highly incensed and that is in the record at some of the statements made about them as well as against the company. So we find that on 25 different occasions with 90% of the cars stopping, a physical situation under which we enforced and the state police enforced stop rules not out in the country and so this brings or somewhere else but right in a busy city. The union representatives have opportunity on 25 occasions and the employees themselves on seven or eight occasions distribute union literature, other employees distributing nine union literatures within the plant. Well, the Board then and again without any reference to anything except LeTourneau says, “Well, there's unreasonable difficulty. There's (Inaudible) technique as I call it.” What's the real reason? I've have been scouting that and I think I finally find it not only in the briefs but in the argument. What were these difficulties? Well, the so-called difficulty, Your Honor, if it is important, was not in distributing literature. That was on freewill. That was done openly. And remember, there's no background of any espionage, threats or anything else. We have the walking billboards and all that. The difficulty of the union representative here and it appears in the Board's findings and appears in the argument here was in getting employees who might not want to accept union literature to open their doors or to be stop somewhere so that union literature could be given to them. The difficulty was in getting those employees to discuss with the union representatives, to discuss only not to distribute union literature. There is a significant comment in the Board's brief in this case at page 11. The Board's brief in this Court at page 11, and I stressed that, placed down the effectiveness of the distribution of literature by the nonemployees. It placed down the distribution of literature by the employees and then, here's what it says, “Moreover and more important, although fellow employees may pinch it to distribute literature, the employees generally are deprived of ready access to union representatives.” And as we have indicated in our brief in number 250, that Babcock & Wilcox, these representatives are by virtue of their training and background full time -- full time specialist constituting the employees best source of information about unionism and that is basically what Brother Manoli mentioned here in the closing of his argument, that when you -- you distribute literature to someone, it evokes questions and then you have an opportunity for discussion. But remember the very narrow issue that -- on which we were tried, the very narrow complaint issued against us that we were preventing them from distributing pamphlets, circulars and other rented, written and printed literature. Insofar as this case is concerned, the expertness of the man who -- who draws or designs that circular and there were cartoons and everything else is completely immaterial, assuming that it takes expertness and training for full time men to write circulars. The only question here is where can they distribute. Shall -- shall we have imposed upon us the -- the duty to make them or let them distribute at locations other than those -- the locations where they have so effectively distributed in the past? And I questioned very frankly, if it please the Court, whether -- whether even the Government here who contend that it takes full time specialist to distribute in hand out literature, it may take full time specialist to do that which the Board now seeks to make us do and that upon which we were not tried. If that allegation had been intended, it should have been -- it should have been issued against us.We should have tried that case and we would have been able to argue that case below. Now, what's the effect of the ruling here? The effect of the ruling is that we must help the union organize. You can't get beyond that. The most effective, I believe, is a phrase that was used yesterday. I took rather copious notes and I hope I was not disobeying any rule of court and being so busy and taking notes. The phrase yesterday was used frequently that the most logical place, the most reasonable place and the most effective place in which to distribute literature is there. Yes, I will agree. The most effective place possibly in which to sell insurance is at meeting of doctors or of lawyers and yet, no one says that an insurance man for that reason has to be given that opportunity. It's nice to have things made easy for you but by the same token. We have no right to tell our employees, each of our employees, "Look, you must open your window when you get to that -- when you get to that stop sign so the union representative can give you literature." If that had happened, I believe, even the Board would say, "Well, now, we can't do anything about it because each of the employees has an opportunity to get the literature." Can we tell that to our employees? We say no under the statute. The statute gives them the right to say, "I don't want that. I want no part of your literature." And we say the Government cannot force us to do that which the law does not require. I think it was the decision of Mr. Justice Reed in Stowe Spinning had called attention to the fact that the law forbids only interference and I think there are quotations, abundant quotations in the Beard case which call attention to the fact that convenience is not the test that the usual method of solicitation, radio, periodicals, mail, local agencies are open, the usual methods of seeking business are left open and that the mere fact that such methods do not produce as much business is constitutionally immaterial. And I think basically, that is the issue. Now, I don't want to work across purposes and I see that I had only a few moments left in which I would like to reserve for -- for rebuttal. But I call attention to the fact that the Board has made much here of the fact that in Babcock & Wilcox, that was the first case presented by the Board and I think quite logically, if I were the Board, I would want that case first too. We call attention to the fact that they had this nonstop method of driving in Babcock & Wilcox in our case whether we have. The Board finds 90% stop from 50% to 75% to open their windows and get literature. The Board referred to the fact that there is open country in 60 miles per hour whether we have here 35 miles per hour and heavily pleased. The Board's counsel called attention to the fact that in the Babcock & Wilcox case, when these outside union representatives wanted to distribute that defense case, the local authorities were called by the management and stop their distribution. What do we have here? No such fact. 25 occasions, 25 separate occasions in five months. And then, board counsel, I believe, also called the attention of the fact that in Babcock & Wilcox, the employees were not permitted to distribute where for they needed help. The fact is that is not here. We have an affirmative record, if it please the Court, a record on which affirmatively and positively shows the fullest recognition by an employer of the rights of his employees and even more important, the fullest exercise by those employees of those rights. And for that reason, we think the finding of the court below that LeTourneau in effect was dispositive, fell into the same error that the Board had fallen into. Thank you.
Earl Warren: Mr. Manoli.
Dominick L. Manoli: I would be largely repeating myself, I think, if I took much time in this case, but I do want to call attention to one item. There's been a challenge here to the Board's finding as to the difficulty of distributing literature and the plant area here at gates -- at the gates -- at the gates. The trial examiner and the Board and the court below agreed with the Board on -- that on these facts, and I will not attempt to detail them now, that on these facts the distribution of the literature at that place was quite hazardous and very dangerous. Now, unless the Court has any questions, I have nothing more to add. Well, I have already --
Stanley Reed: I -- I have a --
Dominick L. Manoli: Yes, sir.
Stanley Reed: -- one question here. As I -- as I read the complaint here, it -- it's limited to distribution and it doesn't include the right to talk to these people.
Dominick L. Manoli: Well, the distribution there is always some incidental talk that -- that --
Stanley Reed: Or could it -- could it give permission for me -- for the union organizer to express the matter to (Inaudible) with the employee?
Dominick L. Manoli: We would think that that would be included within the -- within the order, yes, sir.
Stanley Reed: The order was not specific (Inaudible)
Dominick L. Manoli: No, it is not. Sometimes the Board has phrased the order -- framed the order as it did in the Seamprufe case, the second case, to permit the organizers to distribute literature and to solicit -- solicit membership.
Stanley Reed: Well, it gets --
Dominick L. Manoli: But --
Stanley Reed: -- the (Inaudible) policy to it.
Dominick L. Manoli: In the --
Stanley Reed: (Inaudible)
Dominick L. Manoli: Well --
Stanley Reed: (Inaudible)
Dominick L. Manoli: -- that -- well, yes, something like that. That was not, of course, on a company property in terms of its kinds. But I think that the solicitation of union memberships would probably regarded as included within the order which permits the distribution of literature.
Hugo L. Black: May I ask you a question about the finding on the charge given? The examiner found that that was an unfair labor practice.
Dominick L. Manoli: Pardon?
Hugo L. Black: The examiner seem to have found that they had been guilty of unfair labor practice because they supplied the money for the printing or distribution of (Inaudible) especially the printing section which were against the employees joining the union.
Dominick L. Manoli: Yes.
Hugo L. Black: And the Board has been found that -- well that was the case that they had to try to find.It was not an unfair labor practice under 8 (a) (1) of the Act. Was that the first instant when the Board made a finding of that kind that a company that supplies money to print -- antiunion literature?
Dominick L. Manoli: I believe we've had another case that I recall, Your Honor. I don't have the facts clearly in mind but as I remember the -- in that case, the employer furnished money for the printing of some literature which either favored or disfavored the union, I forgot which. And in that case, the Board found that that was unlawful support but the Sixth Circuit --
Hugo L. Black: Is that the Cleveland Trust Company?
Dominick L. Manoli: Yes, that's right. The Sixth Circuit disagreed with us on that. I haven't look into the particular facts that relate to this particular allegation in this case or -- the only thing that I know is that the Board dismissed the complaint except for the respect to the allegation that the company had committed an unfair labor practice --
Hugo L. Black: (Inaudible) had been held by holding that it was not an unfair labor practice but they did not accept the finding of the trial examiner, did they? As to -- on which you think it was a different than the conclusions to when it violated the --
Dominick L. Manoli: That -- that finding, Your Honor, as I recall it did not relate to the distribution of literature by these organizers. There, they find --
Hugo L. Black: Well, it related to the printing and being for the printing of literature --
Dominick L. Manoli: Yes.
Hugo L. Black: -- by the company to be distributed by certain employees, nonunion employees within the union opposing the formation of the union in plant --
Dominick L. Manoli: Yes.
Hugo L. Black: -- as I understand.
Dominick L. Manoli: Yes.
Hugo L. Black: What I asked was, was this the first instance in which the Board had held that such an expenditure by the company for that purpose -- by company for that purpose was not an unfair labor practice? Was that a departure from the rule which you get it for exemption?
Dominick L. Manoli: I think that some extended depends upon the particular circumstances of the case. Here, apparently the Court -- the Board thought that this matter was protected by Section 8 (c). I haven't studied the point so that I don't know just how they reconcile --
Hugo L. Black: All right.
Dominick L. Manoli: -- with the other case.
Hugo L. Black: All right, I just wanted to find out (Inaudible)
Dominick L. Manoli: I'm sorry. I --
Earl Warren: Mr. Manoli, isn't there a marked difference between the distribution of literature and the solicitation of membership insofar as the burden passed on the employer as his property is concerned?
Dominick L. Manoli: The solicitation, Your Honor, frequently goes along with a distribution of literature or vice versa.I think that there really is no -- no more serious burden to one hand than in the other because other than the possibility of littering whether there's distribution of literature. But the Board's rule permits the employer to the safeguard against that. I don't know that I have gotten Your Honors --
Earl Warren: Well, I know.
Dominick L. Manoli: -- question there.
Earl Warren: I mean this that it's a very simple matter for anyone to go into a parking lot and distribute -- distribute literature, but there a lot of implications and solicitation of membership. That might mean the right to make a speech to the employees. It might be that the right to -- to gather them together for that purpose and -- and the one might not -- might not interfere at all with the efficiency of the plant or the order or the operation of it that the other might and many circumstances.
Dominick L. Manoli: I thought, Your Honor, that the order contemplates that the union could turn the parking lot into a union hall so to speak. I think that the kind of solicitation that the Board -- that the order might contemplate would be simply going to an employee and discussing very briefly with him whether he would want to join the union or not join the union rather in conducting open-air meetings and speeches on the -- on the plant parking lot.
Earl Warren: Would you have any doubt of what some people would interpret that right of solicitation could mean they have a right to make a speech and can be use the premises for that purpose?
Dominick L. Manoli: Well, that might well arise, of course, and then the matter, if he was charged that the employer was violating the order, the matter would come to the Board and then, of course, there would be a determination of that matter by the Board as to whether or not the -- whatever rules the employer had adopted to forbid that sort of thing were included within the reservation that the employer could adopt reasonable and nondiscriminatory rules in the interest of plant efficiency and production.
Earl Warren: But my only point is that it doesn't seem to me to be exactly correct, just charge of a refusal to let -- let them distribute literature and then to make the finding that they must go, permit them to distribute literature and solicit membership.
Dominick L. Manoli: Well, of course, in this case, the order, as I mentioned before, does not go quite that far, although I think, as I said to Mr. Justice Reed, that I think that upon solicitation, it would probably be thought by the Board to be included within the permission which his employers to give to the union.
Stanley Reed: And we have said it's constitutionally necessarily. We've said it's constitutionally necessary and tell us about.
Dominick L. Manoli: Yes, sir. Your Honor, I must express myself as being a little bit shocked because I -- I argued this case in the Circuit -- in the Sixth Circuit and Mr. Bernard in this, who was the lawyer for the Board who tried the case, argued the case against me and Judge John Martin interrupted me when I was discussing the attack upon the Board's brief about this opportunity for discussion and he said, "Mr. Schwartz, you can be assured that if this Court should enforce the order, it's enforcing the order as written and not the Board's brief." But now, I find that the Board indicates to us in argument here that they would interpret their order which says one thing reasonably to include something else. And as this Court said, the majority opinion in Stowe Spinning Company, when we have an injunction or to let us have an order that says what it means, that tells the employer what it is going to do not to come to its adversary a year later or six months later and say, "What happened? How are we going to interpret this order?" That is an unusual proceeding when basically you go to your adversary and say, "How are you going to interpret this injunction against us?" In the court -- in the court below, I think, the Court missed the point that I made about opportunity for discussion. The point that I attempted to make there when I was cutoff by Judge Martin and I'm not critical of him because the Court always has that right, maybe I hadn't made myself clear up to that point. And the point I'm making here is that the argument by the Board about opportunity for discussion shows that the real basis for the Board's order was not the difficulty or the impossibility of distributing literature but the convenience and the opportunity of solicitation and of arguments and so forth. Now, if I may, Mr. Justice Black, I happened to be familiar with that Cleveland Trust case, I don't know whether -- whether you'd be --
Hugo L. Black: What is that?
Dominick L. Manoli: I happened to be familiar with that Cleveland Trust case and you made an inquiry about paragraph 7 of the complaint. Would you like to have me enlighten you a little a bit on that?
Hugo L. Black: I -- I find you a little (Inaudible)
Dominick L. Manoli: All right.
Hugo L. Black: -- because I had not (Inaudible)
Dominick L. Manoli: All right.
Hugo L. Black: I had just look at it.
Dominick L. Manoli: All right. It isn't this case.
Hugo L. Black: I only --
Dominick L. Manoli: We all understand that.
Hugo L. Black: -- I only suppose up to that time as an employer paid money to plant or keep this privilege, add in union literature probably was a violation of the Act.
Dominick L. Manoli: All right.
Hugo L. Black: And I was just a little surprise.
Dominick L. Manoli: All right.
Hugo L. Black: That's the reason I have two questions.
Dominick L. Manoli: If I may then, if the Chief Justice will permit, it might take a moment longer. In the Cleveland Trust case, and that is decided by the Sixth Circuit, the employees came to the employer, these are the findings of the Board and we're objecting to certain statements made by a union. I forgot what union it was, it isn't important, and they made inquiry and they made request of the employer, these were bank clerks, tellers, guards and so forth, and said they would like to put out some opposing literature. They just didn't have any money. The company very frankly and openly posted a notice or wrote a letter to the employees and said, "A group of you have come to us and have asked whether we would lend our printing facilities because it's a large bank," and they have printing facilities to permit them to answer some of the statements that are being made upon them because as I think Your Honor will know by this time, very frequently, an organizational -- may I --
Earl Warren: You may finish.
Dominick L. Manoli: -- an organizational campaign resolves itself not into an attack upon the employer but an attack upon those who are exercising the right which the Act says they have to refrain from joining the CIO or the AFL of the case maybe. The Board found that that was an unfair labor practice. The trial examiner found by citing Cleveland Trust Company that in this case we had also an unfair labor practice. We had fairly comparable facts. While the case is printing before the Board, the Sixth Circuit reversed. The Sixth Circuit reversed the Board order in the Cleveland Trust case, whereupon, we filed a supplemental memorandum, that's referred to in the Board decision, but the Board didn't rely on the Cleveland Trust Company decision. The Board said in this particular case and under the circumstances here, the expenditure, the open and avowed and publicized expenditure of $186 by Ranco to print this literature, we find it was not an unfair labor practice regardless of the Cleveland Trust case. In other words, they held it independently and this is the first as I know of where they so held. And I might mention just to complete this thought that by --
Hugo L. Black: May I add this? I don't think that it's quite relevant to your other --
Dominick L. Manoli: Well, that's correct. I thought you were just interested in it.
Hugo L. Black: That's right.
Dominick L. Manoli: And I think it's unfortunate when some of these things are printed up for the -- for the court below that they take the color out of a case because these circulars, these yellow one, red and green circulars with cartoons when the cartoon is reduce to a small type cartoon of a wolf in man's clothing, that some of the personal attacks made upon some of these employees were of such nature that we almost had to restrain our employees from going outside our plant to get into fist fights with those -- those full time specialists who had drafted them, which incidentally might give you another thought about the tort liability and the trespasser -- trespasser or invitee for government order. Thank you.